DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Objections
Claim 4 is objected to because of the following informalities: “the silica-based particle” should be “the silica-based particles”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “the silica-based particle” should be “the silica-based particles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 sets forth a requirement for alkali/alkaline earth metal contents, but fails to specify what feature contains the alkali/alkaline earth metal (e.g. the silica-based particle dispersion? The silica-based particles?). Therefore, the scope of the claim is unclear.  
Claim Rejections - 35 USC § 103
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Micro & Nano Letters, 2016, 11(7), 382-385) in view of Matsui (US 2008/0227297 A1).
Regarding Claim 1, Chen teaches colloidal silica dispersions for chemical mechanical polishing (CMP) of substrates (Abstract). Chen teaches average silica size of c.a. 76 nm (see dispersion C of Table 1). Chen differs from the subject matter claimed in that fine bubbles are not included. 
Matsui is also directed toward CMP dispersions (Abstract; Examples) that can use colloidal silica as abrasive (¶ 36-37). Matsui teaches further incorporating bubbles into the dispersions avoids the generation of scratches otherwise caused by course abrasive particles (¶ 44). It would have been obvious to one of ordinary skill in the art to further incorporate the bubbles of Matsui into the dispersions of Chen because doing so would avoid the generation of scratches otherwise caused by course abrasive particles. Matsui teaches examples where bubbles with an average diameter of 10 microns is present (¶ 66-69) whereby 20 mL bubbles / 22 mL dispersion is used (¶ 52-54). Given the volume of a sphere is 4/3πr3, the fine bubbles are present at [(20 / [(4/3)π(0.001 cm)3)]) / 22 mL] = 2.2 x 108 bubbles/mL. 
Regarding Claim 2, Chen teaches the polydispersity index of dispersion C is 0.078 (Table 1; Figure 1). Given that the claimed coefficient of variation is the standard deviation divided by the mean (¶ 79 of the specification) and PDI is understood to be [(standard deviation) / (mean)]2, the coefficient of variation of Chen’s silica dispersion is seen to be roughly 0.28. 
Alternatively with respect to coefficient of variation, Chen clearly teaches the resulting surface roughness decreases with lower PDI (Figure 2). Thus, Chen indicates the width of the colloidal silica distribution curve is a result effective variable subject to optimization by one of ordinary skill in the art. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal coefficient of variations within the silica dispersions of Chen within the scope of the present claims so as to produce desirable roughness characteristics in the resulting substrates.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Micro & Nano Letters, 2016, 11(7), 382-385) in view of Matsui (US 2008/0227297 A1) as evidenced by Ecolab (Nalco Information).
The discussion regarding Chen and Matsui within ¶ 11-14 is incorporated herein by reference.
Regarding Claim 3, Chen uses Nalco colloidal silica (Experiments), which as evidenced by Ecolab is colloidal silica produced from ultra high purity waterglass (Page 1). While not describing the quantity of the recited alkali/alkaline metals, the mere purity of a product, by itself, does not render a product unobvious. See MPEP 2144.04(VII). In the present case, Chen teaches the use of silica sols that are nonetheless produced from ultrapure reactants and thus, there would be an expectation that exceedingly pure materials, such as those possessing less than 10 ppm of alkali/alkaline metals would still function effectively as colloidal silica dispersions for use within chemical mechanical polishing prototcols. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a pure form of Chen’s compositions, thereby predictably affording compositions suitable for use in flame retardant applications in the absence of a showing of new or unexpected results with respect to the claimed element contents.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Micro & Nano Letters, 2016, 11(7), 382-385) in view of Matsui (US 2008/0227297 A1) and Thomas (US 2002/0019202 A1).
The discussion regarding Chen and Matsui within ¶ 11-14 is incorporated herein by reference.
Regarding Claim 4, Chen teaches a general preference for low zeta potentials (see indication of -29.7 mV being favorable compared to -11.0 mV at Page 383 and going from -11.0 to -18.2 mV as being improved at Page 384). To the extent that Chen differs from the subject matter claimed by a measured charge density, Thomas is also directed toward abrasive particles for chemical mechanical polishing (Abstract). Thomas teaches zeta potentials, a measure of surface charge density, is typically negative (20 mV or greater) at the pH of use for the purpose of achieving better dispersion and lower levels of aggregation (¶ 23). Chen teaches that it is known in the CMP art that colloidal silica is commercially used since better dispersion stability can be achieved (Page 382, Left Column). Accordingly, the prior art makes it clear that the surface charge density of the abrasive particles is a result effective variable because changing it would will clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal surface charge densities within the scope of the present claims so as to produce desirable dispersion characteristics in view of the teachings of Thomas/Chen.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Micro & Nano Letters, 2016, 11(7), 382-385) in view of Matsui (US 2008/0227297 A1) and Scherber (U.S. Pat. No. 5,858,813).
The discussion regarding Chen and Matsui within ¶ 11-14 is incorporated herein by reference.
Regarding Claim 5, Chen uses Nalco colloidal silica (Experiments). To the extent that Chen differs from the subject matter claimed in that a particular surface area is not specified, Scherber is also directed toward polishing slurries for CMP (Abstract). Scherber teaches metal oxide abrasive particles such as silica typically have surface areas ranging from 10 to 250 m2/g, of which can be optimized in order to achieve desirable selectivity and polishing rates (Col. 4, Lines 12-16 and 53-64; Claim 10). It would have been obvious to one of ordinary skill in the art to utilize silica dispersions with surface areas ranging from 10-250 m2/g because doing so would give chemical mechanical polishing characteristics with suitable selectivity and polishing rate as taught by Scherber. Alternatively, the express teachings of Scherber indicate the surface area of the abrasive particles is a result effective variable because changing it would will clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal surface areas within the scope of the present claims so as to produce desirable selectivity and polishing rate characteristics in view of the teachings of Scherber.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
Applicant generally argues the disclosed purpose of gas bubbles within the specification is to prevent the generation of microgels, referring to ¶ 84-85 of the published application. 
This is not found persuasive. For one thing, the only description of the prevention of microgels is with respect to dispersions possessing average particle sizes of 3-10 nm, of which microgels are prevented over the course of creating the instantly claimed dispersions (having a particle size of 10-300 nm). Applicant has failed to identify any relevant evidence or disclosure within the specification that is applicable toward the prevention of microgels with respect to the subject matter actually being claimed (dispersions with average particle sizes ranging from 10-300 nm). See MPEP 716.01(b). Secondly, the prior art need not recognize the criticality of a limitation, but rather the prior art needs to only teach that limitation. The rejections of record have shown that the claimed limitation is present in the prior art. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV).
Applicant argues that Chen does not describe any bubbles and concludes that any modification to include bubbles constitutes hindsight reasoning. This is not found persuasive as Matsui used in combination with Chen meets the limitations concerning bubbles. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Notably, the rejections of record take into account only knowledge which was within the level of ordinary skill at the time of the claimed invention was made and does not include knowledge gleaned only from the applicant’s disclosure. Therefore, such a reconstruction is proper.
Applicant alleges Matsui pertains to particle sizes greater than 300 nm. The only apparent evidence Applicant offers in support of such, is that Matsui uses the word “slurry”. This is not found persuasive. In the CMP art, it is common to refer to dispersions of abrasive particles as slurries, even though colloidal silica is involved. See for instance Chen at Page 382, Left Column: “Colloidal silica is commercially used as abrasive particles in polishing slurry for silicon CMP due to better dispersion stability”. In fact, Matsui even teaches the use of colloidal silica of polishing particles (¶ 69). See also the teachings of Scherber, who refers to “polishing slurries” even though the abrasives have average particles sizes less than about 400 nm (Abstract; Col. 3, Lines 61-65). The Examiner submits Matsui imposes no particular restriction in terms of average particle size for the abrasive particles. Moreover, Matsui’s express teaching that colloidal silica can be used indicates Matsui’s methods are open to use of colloidal silicas such as those taught by Chen. 
Applicant also emphasizes Matsui’s composition would fail to generate microgels. In response, it is unclear how whether or not microgels are generated by Matsui is relevant to the claimed subject matter. It is again emphasized it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764